FILED
                             NOT FOR PUBLICATION                              JAN 25 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PABLO P. PINA,                                    No. 10-16749

               Plaintiff - Appellant,             D.C. No. 3:07-cv-04989-SI

  v.
                                                  MEMORANDUM *
C. SCAVETTA, Associate Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Pablo P. Pina, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims arising

from his indeterminate confinement in the Security Housing Unit (“SHU”). We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Wyatt v. Terhune,

315 F.3d 1108, 1117 (9th Cir. 2003) (failure to exhaust administrative remedies);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal

under 28 U.S.C. § 1915A). We may affirm on any basis supported by the record,

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Pina’s mail-related claims because Pina

failed to exhaust administrative remedies prior to filing suit. See Woodford v. Ngo,

548 U.S. 81, 85, 93-95 (2006) (concluding that “proper exhaustion” is mandatory

and requires adherence to administrative procedural rules); McKinney v. Carey,

311 F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (requiring exhaustion of

administrative remedies prior to filing suit); see also Rhodes v. Robinson, 621 F.3d

1002, 1006-07 (9th Cir. 2010) (the Prison Litigation Reform Act allows for an

amended complaint to allege new and newly exhausted claims addressing incidents

that had not yet transpired at the original time of filing).

      Dismissal of Pina’s due process claim was proper because, even assuming

that there was a liberty interest at stake in avoiding continued confinement in the

SHU, Pina failed to allege facts showing that he was denied due process. See

Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003) (prison gang validation

decisions need only be supported by “some evidence,” and prison officials need


                                            2                                  10-16749
only provide the inmate with some notice of the charges against him and an

opportunity to present his views); Cal. Code Regs. tit. 15, § 3378(c)(6)(C)

(providing for the use of a “Confidential Information Disclosure Form” for

disclosure to the inmate of information used in the validation or inactive status

review).

      Dismissal of Pina’s Eighth Amendment claim regarding conditions in the

SHU was proper because “administrative segregation . . . is within the terms of

confinement ordinarily contemplated by a sentence.” Anderson v. County of Kern,

45 F.3d 1310, 1316 (9th Cir. 1995) (conditions associated with administrative

segregation, such as confinement in a cell for most of the day, did not violate the

Eighth Amendment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Pina’s remaining contentions are unpersuasive.

      We grant Pina’s pending motion to file a substitute Reply Brief, and we

instruct the clerk to file the Reply Brief received on September 29, 2011.

      AFFIRMED.




                                          3                                    10-16749